Case: 20-11090     Document: 00515983596         Page: 1     Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 18, 2021
                                  No. 20-11090                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Maclean Mafo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-441-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Maclean Mafo pled guilty pursuant to a written plea agreement to one
   count of wire fraud in violation of 18 U.S.C. § 1343. In the plea agreement,
   Mafo consented to waive his right to appeal his sentence, including the
   amount of any restitution ordered, but he reserved the right to appeal a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11090      Document: 00515983596          Page: 2    Date Filed: 08/18/2021




                                    No. 20-11090


   sentence that exceeded the statutory maximum punishment. Mafo also
   agreed that the maximum possible penalties included “restitution to victims
   or to the community, which is mandatory under the law, and which the
   defendant agrees may include restitution arising from all relevant conduct,
   not limited to that arising from the offense of conviction alone.”
          The plea stemmed from Mafo’s participation in a scheme to file
   fraudulent tax returns using stolen taxpayer information and electronic filer
   identification numbers (EFINs). The district court sentenced Mafo to a
   within-guidelines term of 98 months in prison and ordered him to pay
   restitution of $1,999,083, the entire actual loss amount attributed to the
   scheme. On appeal, Mafo argues that the restitution order improperly
   includes losses not proximately caused by his relevant conduct.
          The parties disagree whether Mafo’s plea agreement bars this appeal.
   Because Mafo’s argument fails on the merits, we assume without deciding
   that Mafo’s appeal waiver does not bar his argument that the restitution
   order included losses that he did not proximately cause.
          “We review ‘the legality of a restitution order de novo and the amount
   of the restitution order for an abuse of discretion.’” United States v. Beacham,
   774 F.3d 267, 278 (5th Cir. 2014) (quoting United States v. Arledge, 553 F.3d
   881, 897 (5th Cir. 2008)). “The district court ‘abuses its discretion when its
   ruling is based on an erroneous view of the law or a clearly erroneous
   assessment of the evidence.’” Id. (quoting United States v. Crawley, 533 F.3d
   349, 358 (5th Cir. 2008)). The district court’s factual findings in support of
   a restitution award are reviewed for clear error. United States v. Sharma, 703
   F.3d 318, 322 (5th Cir. 2012) (citing United States v. Beydoun, 469 F.3d 102,
   107 (5th Cir. 2006)).
          Where, as here, a defendant consents to restitution for relevant
   conduct, the restitution amount may include losses arising from “all acts and




                                          2
Case: 20-11090      Document: 00515983596           Page: 3    Date Filed: 08/18/2021




                                     No. 20-11090


   omissions . . . that were part of the same course of conduct or common
   scheme or plan as the offense of conviction.” United States v. Benns, 740 F.3d
   370, 374 (5th Cir. 2014); see also U.S.S.G. § 1B1.3(a)(2). In concluding that
   Mafo owed $1,999,083 in restitution, the district court credited the
   Government’s evidence, including the testimony of IRS Special Agent Elise
   Attaway linking the fraudulent filings to the scheme for which Mafo was
   convicted; Mafo’s own admissions and communications with his associates
   regarding the scheme; the presence in his phone of EFIN information,
   taxpayer information, passwords, and account information associated with
   the fraudulent returns; and evidence of fraudulent filings from the internet
   protocol addresses of motels while Mafo was present there. Although the
   Government could not link Mafo directly to every false return, the district
   court could (and did) infer such a link based on Special Agent Attaway’s
   testimony. See United States v. Myers, 772 F.3d 213, 220 (5th Cir. 2014)
   (citing United States v. Wilcox, 631 F.3d 740, 755 (5th Cir. 2011); United States
   v. Juarez, 626 F.3d 246, 251 (5th Cir. 2010)).
          Based on the foregoing, the district court did not err in concluding that
   the evidence established that Mafo’s fraud proximately caused $1,999,083 in
   actual losses to the IRS.
          AFFIRMED.




                                          3